                       Case:20-00325-swd             Doc #:780 Filed: 02/03/20                Page 1 of 2

Form SWD12 (01/14)
                                             United States Bankruptcy Court
                                              Western District of Michigan
                                                  One Division Ave., N.
                                                        Room 200
                                                 Grand Rapids, MI 49503


IN RE: Debtor (name used by the debtor in the last 8 years,
including married, maiden, trade, and address):
                                                                            Case Number 20−00325−swd
          Interlogic Outsourcing, Inc.
          1710 Leer Drive                                                   Chapter 11
          Elkhart, IN 46514
          Tax ID: 30−0031273                                                Honorable Scott W. Dales

                                                         Debtor



                         NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST

 MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR ENTRY OF ORDER
 CONFIRMING STANDING AND AUTHORITY TO BRING CLAIMS AGAINST KEYBANK ON BEHALF
                           OF THE DEBTORS ESTATES


   Please take notice that the above−referenced motion has been filed with the Bankruptcy Court. Your
rights may be affected. You should read these papers carefully and discuss them with your
attorney. (If you do not have an attorney, you may wish to consult one.)

   If you want the court to consider your view on this matter, attend the hearing scheduled for March 3,
2020 at 11:00 AM at the United States Bankruptcy Court, Federal Building, U.S. Courthouse, Room 114,
410 W. Michigan Avenue, Kalamazoo, MI 49007.

   You or your attorney may wish to file a response explaining your position. Such response should be
received at least five business days prior to the scheduled hearing. A copy should also be served upon the
party who has filed the motion and to his/her attorney.

   If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
sought in the motion and may enter an order granting that relief.




                                                                  Michelle M. Wilson
                                                                  CLERK OF BANKRUPTCY COURT



Dated: February 3, 2020                                           /S/
                                                                  Kathy Trapp
                                                                  Deputy Clerk


Notice returned to Louis T. DeLucia, Esq. for appropriate service: (2/3/20−kmt )
NOTICE IS HEREBY GIVEN that the court may, in its discretion, orally continue or adjourn the above hearing on the record in
open court. If this occurs, parties in interest will not be given further written notice of the new hearing date. If an entity is not
present at the originally scheduled hearing, information regarding the time, date and place of an orally continued or adjourned
hearing may be accessed through the Bankruptcy Court's web site (www.miwb.uscourts.gov) provided the person has a PACER
login and password, or by visiting the Clerk's Office of the United States Bankruptcy Court located at One Division Avenue
North, 2nd Floor, Grand Rapids, Michigan 49503. Information about a PACER login and password may be obtained by either
calling PACER service center between 8:00 a.m. and 6:00 p.m. Monday through Friday, CST at (800) 676−6856 or via its web
site at http://pacer.psc.uscourts.gov.
                           Case:20-00325-swd                    Doc #:780 Filed: 02/03/20         Page 2 of 2


1 Aliases for Debtor Interlogic Outsourcing, Inc. : aka IOIPay, aka ISI, aka Interlogic Systems
